DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.  Claim 1 was amended.

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment to claim 1, the Examiner withdraws the previously set forth 35 U.S.C. 112(b) rejection of claims 1-11 as detailed in the Office action dated March 31, 2022.

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1-3, 5-7 and 9-11 under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Ishii as detailed in the Office action dated March 31, 2022.

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Ishii and Sakaguchi as detailed in the Office action dated March 31, 2022.

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Ishii and Takami as detailed in the Office action dated March 31, 2022.

Claim(s) 1, 2, 6, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (hereinafter “Brown”) (WO 2012/044678 A2) in view of Ishii et al. (hereinafter “Ishii”) (JP 2017-195028A, already of record).
Regarding claims 1, 6 10 and 11, Brown teaches an aluminum secondary battery  comprises an anode comprising lithium metal; a cathode comprising a material capable of intercalating aluminum ions or lithium ions during a discharge cycle and deintercalating the aluminum or lithium ions during a charge cycle; and an electrolyte capable of supporting reversible deposition and stripping of aluminum at the anode, and reversible intercalation and deintercalation of aluminum or lithium at the cathode (see paragraphs 47 and 48).  As the anode, high purity aluminum foil having a purity of 99.999% may be used as the anode.  Alternatively, the aluminum may be alloyed with other metals (see paragraph 49 and 50).
Brown is silent as to the hardness of the aluminum anode.
Ishii teaches a negative electrode for a non-aqueous electrolyte battery including an Al active layer (see paragraph 13).  Although Ishii is primarily concerned with Al metal layers having a Vickers hardness of 35 Hv or greater according to JIS Z 2244, with this hardness being achieved by forgoing a heat treatment after cold working of the negative electrode sheet, Ishii recognizes that it remains common practice in the art to perform further heat treatment after cold working, thereby producing softer Al metal sheets having a Vickers hardness that is lower than 35 Hv (see paragraphs 31, 32 and 34).  In this regard, it is noted that a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  See In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Thus, it would have been obvious to one of ordinary skill in the art to have produced the aluminum alloy of Yamaguchi by heat treating after cold rolling, as Ishii teaches is conventional, in order to provide a Vickers hardness that is less than 35 Hv, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.  
Regarding claim 2, the aluminum of Brown having a purity of 99.999% must have a total content of iron and copper of less than 300 mass ppm.
Regarding claim 7, although Brown does not explicitly teach a thickness of the aluminum anode, it is well within the ambit of the ordinary artisan to adjust the thickness of the anode on the basis of desired capacity size constraints.  The courts held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP § 2144.04).
Regarding claim 9, Brown teaches that the aluminum anode may be formed from aluminum wires (see paragraph 50).  It is understood by one of ordinary skill in the art that such wires can be arranged, in the interest of structural stability and ease of handling, as, for example, a mesh structure.

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Ishii as applied to claims 1, 2, 6, 7 and 9-11 above, and further in view of Sakaguchi et al. (hereinafter “Sakaguchi”) (JPS63-96869A, cited by Applicant).
Regarding claims 3 and 4, Brown and Ishii are silent as to 0.1 mass % to 1.5 mass % of an alkaline earth metal. 
Sakaguchi teaches that the addition of Ca to an aluminum electrode reduces a volume change and extends the charge/discharge cycle life.  The addition of Ca may be in an amount as low as 0.1% by weight (see pg. 2, second paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Ca to the aluminum alloy of Yamaguchi as taught by Sakaguchi in order to alloy reduce a volume change and extend the charge/discharge cycle life.
Regarding claim 5, it is understood that in the combination of Brown, Ishii and Sakaguchi, which provides 99.999% pure aluminum alloyed only with Ca in an amount as low as 0.1 mass %, that other metal components must be present in an amount of 0.1 mass % or less.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Ishii as applied to claims 1, 2, 6, 7 and 9-11 above, and further in view of Takami (U.S. Pub. No. 2001/0028979A1).
Regarding claim 8, Brown and Ishii are silent as to an aluminum alloy powder having an average particle size of 1 μm or more and 20 μm or less.
Takami teaches that a negative electrode including an aluminum alloy powder having an average particle diameter that may be as low as 0.01 mm or 10 μm (see paragraphs 108 and 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a negative electrode gel using an aluminum alloy powder as taught by Takami in the cell of Yamaguchi because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727